Form ntcabuse

                                   UNITED STATES BANKRUPTCY COURT


Western District of Washington

                                              Case No.: 19−41674−BDL
                                                     Chapter: 7
                                                Judge: Brian D Lynch

In Re: Debtor(s) (name(s) used by the debtor(s) in the last 8 years, including married, maiden, trade, and address):
   Derek Alan Cohea
   40119 N.E. 176 Ave.
   Amboy, WA 98601
Social Security / Individual Taxpayer ID No.:
   xxx−xx−2426
Employer Tax ID / Other nos.:


                                      STATEMENT OF PRESUMED ABUSE



The United States Trustee has reviewed the materials filed by the debtor and has determined that the debtor's case is
presumed to be an abuse under section 707(b). Filed by Kathryn E Perkins on behalf of United States Trustee.
(Perkins, Kathryn)

Dated: 7/8/19
                                                            United States Trustee
